EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelly Lu, Reg. No. 66,646; on July 15, 2022.
The application has been amended as follows:
 
In claim 12, line 3, “comprise” was deleted, and in its place, --comprises--  was inserted.

In line 12, “therebetween” was deleted, and in its place, --between cortical bone and each of the first and second exterior threads--  was inserted.

In claim 13, line 5, between “the” and “anchor”, --suture--  was inserted.

Drawings
The drawings were received on March 20, 2020. These drawings are acceptable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 12, none of the prior art of record, alone or in combination, discloses a method for affixing tissue to bone comprising, inter alia, the steps of: passing a length of suture through the tissue; and  passing the length of suture through a suture anchor which comprises a tubular body having an axial bore therethrough, and a first exterior thread and a second exterior thread extending from the proximal end of the suture anchor, wherein the first exterior thread extends from a proximal end of the suture anchor past a midpoint of the suture anchor, and the second exterior thread extends from the proximal end of the suture anchor a distance less than the first exterior thread; and wherein the method further includes the suture passing down along the exterior surface over the first exterior thread and the second exterior thread, over a distal end of the body, up into the bore; and threading the suture anchor into a hole in the bone adjacent to the tissue and trapping the suture between the suture anchor body and the bone with the suture trapped between cortical bone and each of the first and second exterior threads. 
For comparison to the present invention, prior-art reference Foerster et al. (U.S. Pat. No. 8,133,258), for example, teaches a method for affixing tissue to bone, the method comprising, inter alia, the steps of: passing a length of suture through the tissue; and passing the length of suture through a suture anchor which comprises a tubular body having an axial bore therethrough, a first exterior thread, and a second exterior thread, and wherein the method further includes the suture passing along the exterior surface over the first exterior thread and the second exterior thread, and trapping the suture between the suture anchor body and the bone.  However, Foerster et al. do not disclose that the first exterior thread extends from a proximal end of the suture anchor past a midpoint of the suture anchor, and that the second exterior thread extends from the proximal end of the suture anchor a distance less than the first exterior thread. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reese (U.S. Pat. No. 7,217,279) teach a suture anchor.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771